   8:20-cr-00020-RFR-MDN Doc # 55 Filed: 04/01/21 Page 1 of 3 - Page ID # 94




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 UNITED STATES OF AMERICA,

                      Plaintiff,                                8:20CR20

        v.
                                                     PRELIMINARY ORDER OF
 FERMIN HEREDIA-LOPEZ,                                    FORFEITURE

                      Defendant.


       This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 54). The Court has carefully reviewed the record in this case and
finds as follows:

       1.     On February 19, 2021, defendant Fermin Heredia-Lopez (“Heredia-Lopez”)
pleaded guilty to Count I of the Indictment and admitted the Forfeiture Allegation of the
Indictment.   Count I of the Indictment charged Heredia-Lopez with conspiracy to
distribute and possess with intent to distribute 500 grams or more of methamphetamine and
500 grams or more of a mixture or substance containing a detectable amount of cocaine, in
violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1).

       2.     The Forfeiture Allegation sought forfeiture, pursuant to 21 U.S.C. § 853, of
certain property. That property includes $10,300 in United States currency seized on or
about January 11, 2020, from a residence at 96th Street, Omaha, Nebraska, because it was
derived from proceeds obtained, either directly or indirectly, as a result of the violation
and/or was used (or intended to be used) to commit or facilitate the violation.

       3.     Based on Heredia-Lopez’s guilty plea and admission, Heredia-Lopez forfeits
his interest in the $10,300 in United States currency, and the government should be entitled
to possession of the currency, pursuant to 21 U.S.C. § 853.
   8:20-cr-00020-RFR-MDN Doc # 55 Filed: 04/01/21 Page 2 of 3 - Page ID # 95




      4.    The government’s Motion for Preliminary Order of Forfeiture should be
granted.

   IT IS ORDERED:

      1.    The government’s Motion for Preliminary Order of Forfeiture (Filing
            No. 54) is granted.

      2.    Based upon the Forfeiture Allegation of the Indictment (Filing No. 15) and
            Heredia-Lopez’s guilty plea and admission, the government is hereby
            authorized to seize the $10,300 in United States currency.

      3.    Heredia-Lopez’s interest in the $10,300 in United States currency is hereby
            forfeited to the government for disposition in accordance with the law,
            subject to the provisions of 21 U.S.C. § 853(n)(1).

      4.    The $10,300 in United States currency is to be held by the government in its
            secure custody and control.

      5.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
            thirty consecutive days on an official internet government forfeiture site,
            www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
            publication evidencing the government’s intent to dispose of the property in
            such manner as the Attorney General may direct, and notice that any person,
            other than Heredia-Lopez, having or claiming a legal interest in any of the
            subject property must file a Petition with the Court within thirty days of the
            final publication of notice or of receipt of actual notice, whichever is earlier.

      6.    The published notice shall state the Petition referred to in Paragraph 5, above,
            shall be for a hearing to adjudicate the validity of the Petitioner’s interest in
            the $10,300 in United States currency, shall be signed by the Petitioner under
            penalty of perjury, and shall set forth the nature and extent of the Petitioner’s
            right, title, or interest in the $10,300 in United States currency and any
            additional facts supporting the Petitioner’s claim and the relief sought.

      7.    The government may also, to the extent practicable, provide direct written
            notice to any person known to have an interest in the $10,300 in United States
            currency as a substitute for published notice as to those persons so notified.

      8.    Upon adjudication of all third-party interests, this Court will enter a Final
            Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
            be addressed.

                                            2
8:20-cr-00020-RFR-MDN Doc # 55 Filed: 04/01/21 Page 3 of 3 - Page ID # 96




   Dated this 1st day of April 2021.


                                           BY THE COURT:




                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                       3
